Notice of Pre-AIA  or AIA  Status
 	The present application 16/355,832, filed on 3/17/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-11, are allowed in this application.
Drawings
The Drawings filed on 3/17/2019 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Priority
Acknowledgment is made of applicant’s claim for foreign priority application
under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.
JAPAN 2018-077300, filed on 04/13/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim 1-2,8-11 in this application (16/355,832) is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 1,10:
 	In view of three-prong analysis in MPEP 2181, the claim limitation “an outcome management unit that manages an outcome;
 	a message management unit that manages a message corresponding to the outcome; and
a presentation unit that classifies and presents the message according to a relationship between the outcome and the message” invokes 35 USC 112(f).

Prong B is met because: the generic placeholder (“outcome management unit”, “message management unit”, “presentation unit “) is modified by functional language (without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: classifies and presents the message in claim 1
Prong C is met because: this claim 1 element(s) is not further modified by sufficient structure or material for performing the claimed function  
As such specification (para 0029-0034, 0036) does not provide adequate structure for performing the entire claimed function and/or fails to clearly link the structure to the function.

Claim 2:
 Claim 2 depend from claim 1 recites “outcome management unit” which is a generic placeholder for managing version outcome.  The specification recites that the module can be hardware or software (such as programming instructions) running on a microprocessor or generic computer.  No specific definition for the term “management 

Claim 8:
Claim 8 depend from claim 1 recites “presentation unit” which is a generic placeholder for message classifier and outcome. The specification recites that the unit can be hardware or software (such as programming instructions) running on a microprocessor or generic computer.  No specific definition for the term “unit” is provided.  The term “unit” is not a sufficiently definite name of structure in this art, and above claim 1 rejection applied to claim 8.
claim 9 depend from claim 8 is also rejected in the above analysis and claim 9 is rejected on that basis.

Claim 11:
Claim 11 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder outcome management means for managing an outcome; 
message management means for managing a message corresponding to the outcome; and
 	presentation means for classifying and presenting the message according to a relationship between the outcome and the message”
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification 0029-0030,0031-0032,0036-0038,0056-0058 as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2,8-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1,10 limitation “an outcome management unit that manages an outcome;
 	a message management unit that manages a message corresponding to the outcome; and
 	a presentation unit that classifies and presents the message according to a relationship between the outcome and the message” invokes 35 USC 112(f) or pre-AIA  35 USC 112,sixth paragraph (as stated above).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
 	In view of specification para 0029-0034, 0036 is devoid of adequate structure to perform the claimed function.  In particular, the specification state the claimed function manages messages and version does not describe a particular structure for performing the function  

Claim 2 is depend on claim 1, claim 2 recites “outcome management unit” the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1 rejection applied to dependent claim 2.   

Claim 8 depend from claim 1 recites “presentation unit” ”, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1 rejection applied to dependent claim 8.   
Claim 9 depend from claim 8 is also rejected in the above analysis of claim 8, and claim 9 is rejected on that basis.

Claim 11 limitation “means for managing an outcome…”; “means for managing a  message….”; means for classifying and presenting the message….”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In view of specification para 0029-0030,0031-0032,0036-0038,0056-0058 is devoid of adequate structure to perform the claimed function.  In particular, the specification state the claimed function merely creates messages and versions.  There is no disclosure of any particular structure, either explicitly or inherently, to perform managing and classifying messages and respective versions.  The use of the term “outcome” is not 
 	As would be recognized by those of ordinary skill in the art, the term “outcome” refers to mere routine(s) can be performed in any number of ways in hardware, software or a combination of the two.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function(s).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.














Claim Rejections - 35 USC § 103
 	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims under AIA  35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability

Claims 1-3,8-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kieselbach et al., (hereafter Kieselbach), US Pub.No. 2007/0143425 published Jun,2007 in view of Karnik, US Pub. No. 2011/0131279 published Jun,2011

As to claim 1-3,10-11, Kieselbach teaches a system which including  “An information processing apparatus comprising” (fig 1–processing emails and document attachments):
 	“an outcome management unit that manages an outcome” (fig 5, 0034, line 12-22 – Kieselbach teaches user interface displaying e-mail messages and element 76 displays the document(s) attached to the messages for example displays name of the documents  including version(s) of the document attached corresponds to outcome management unit supporting ;
 	“a message management unit that manages a message corresponding to the outcome” (fig 1, 0021-0023 – Kieselbach teaches electronic email system particularly email application both sending, receiving and generating respective responses via user interface, also email application allows to retrieve documents attached to the email, while document library stores multiple versions of a document, thus prior art of Kieselbach teaches message management, associated with the attached documents and versions) ; and
 	“a presentation unit that presents the message according to a relationship between the outcome and the message” (fig 5, 0034 – Kieselbach teaches electronic mail message associated with the attachments as shown in fig 5 represents relationship between message and the attachment.  It is however, noted that Kieselbach does not 
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to combine automatically classifying and managing electronic message of Karnik into electronic mail message managing multiple document versions of Kieselbach et al., because both Kieselbach, Karnik teaches electronic mail messages (Kieselbach: Abstract, fig 1; Karnik: Abstract, fig 1) , and they both are from the same field of endeavor.  Because both Kieselbach, Karnik teaches managing electronic messages, it would have been obvious to one of the ordinary skill in the art to modify Kieselbach to incorporate automated content classification module associated with the security policy of Karnik that allows not only classify the content of an electronic messages, but also protects sensitive content messages, further prevent public display of sensitive content (Karnik: 0029)  

As to claim 2,  Kieselbach disclosed “wherein the outcome management unit manages a version of an outcome” (fig 1, 0023 – Kieselbach supports managing multiple document versions associated with the unique email message threads).

As to Claim 3. Kieselbach disclosed “wherein the relationship between the outcome and the message includes one or more of a starting point, history, a reaction, or a separate discussion” (0028 – Kieselbach teaches header within each email messages, also metadata contained in email messages typically creation time and date, modified time and date associated with the document version(s))

As to Claim 8 Karnik disclosed
 	“wherein the presentation unit presents the message classified as the relationship for each outcome” (0050-0051,0055-0056).

As to Claim 9 Kieselbach disclosed
 	“wherein the presentation unit presents a message in another outcome associated with the message” (Kieselbach : 0036-0037).






Claims 4-7  are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kieselbach et al., (hereafter Kieselbach), US Pub.No. 2007/0143425 published Jun,2007 Karnik, US Pub. No. 2011/0131279 published Jun,2011 in view of Umeki et al., (hereafter Umeki), US Pub. No. 2006/0167879 published Jul,2006

As to claim 4 Kieselbach disclosed:
 	wherein a message associated with a preset outcome is set as the starting point in a message group (Kieselbach: fig 4-5, 0032-0033 – Kieselbach teaches message lists received , reference to specific subject item and the attachment(s), having timestamp, as such email message(s) represented by the message interface (fig 1)   prior art of Kieselbach also teaches document library maintains information related to each message, thread, versions and their relationship), while prior art of Karnik teaches messages classification associated with security policy (Karnik: fig 5A).  It is however, noted that Kieselbach, Karnik do not teach “message group having a tree structure”.  On the other hand, Umeki disclosed “message group having a tree structure (fig 8-9, element 200, fig 11-12, 0048, 0061 – Umeki teaches defining message tree structure and messages identified by the message ID).
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to combine document management particularly document revision managing portion with generating message ID reference of Umeki into users of Kieselbach, Karnik because that would have allowed users of Kieselbach, Karnik to group edit and/or add information to the document, while generating a message tree that accepts messages and tracks changes, thus generating 

As to Claim 5 Umeki disclosed 
 	“wherein, in the message group, messages from a message at a root node to a message at a node before the message serving as the starting point are set as the history” (0100-0101, fig 17)

As to Claim 6, Umeki disclosed
 	“wherein, in the message group, a message at a descendant node after the message serving as the starting point is set as the reaction” (0071-0073).

As to Claim 7 Umeki disclosed
 	“wherein, in the message group, a message at a node not having a relationship of the history or the reaction with the message serving as the starting point is set as the separate discussion” (0088-0089).

Conclusion
The prior art made of record
				a.  	US Patent No. 	2007/0143425	
				b.  	US Patent No.	2011/0131279
				b.  	US Patent No. 	2006/0167879		
         			 						 	

 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.





 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158